Citation Nr: 0914940	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-13 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for the service connected 
bilateral mixed hearing loss, post operative (p/o) 
otosclerosis, right ear.   


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to June 1985.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO).

The Veteran and his spouse testified before the undersigned 
Member of the Board in March 2007.

This matter was previously remanded by the Board in August 
2007.  The additional development prescribed in the remand 
having been completed, this matter was returned to the Board 
for appellate disposition.


FINDINGS OF FACT

1.  The service connected bilateral mixed hearing loss is not 
shown to be manifested by worse than a level II impairment of 
auditory acuity in the right ear and level I impairment of 
acuity in the left ear

2.  The service connected mixed bilateral hearing loss is not 
shown to present an exceptional or unusual disability 
picture.


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the Veteran's service connected bilateral hearing loss 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5017 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159,  3.321, 4.1, 
4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

The Board is aware of the Court of Appeals for Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.

In this case, the Veteran was sent a letter in September 
2004, prior to the initial RO decision in this matter, which 
notified him of his and VA's respective duties for obtaining 
evidence.  While the Veteran was not provided the notice 
required by Dingess until March 2006, the Veteran's claim was 
thereafter readjudicated in a Supplemental Statement of the 
Case (SSOC) dated in January 2009.

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, at minimum, VA must inform a 
claimant seeking an increased evaluation of the following 
four items. First, the claimant must be notified that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
disability, as well as the effect thereof on his employment 
and daily life.  Second, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in the severity of the disability and 
the effect thereof on his employment and daily life (such as 
a specific measurement or test result), VA must provide the 
claimant with at least general notice of such requirement.  
Third, the claimant must be informed that, if an increase in 
disability is found, a disability rating will be determined 
by applying relevant diagnostic codes, which, depending on 
the particular disability, typically provide for severity 
ranging from non-compensable to as much as one hundred 
percent, based on the nature of the symptoms, their severity 
and duration, and their impact upon employment and daily 
life.  Finally, the claimant must be given examples of the 
types of medical and lay evidence relevant to establishing to 
establishing entitlement to increased compensation that he 
may submit or request VA to obtain on his behalf (e.g. lay 
statements describing observable symptoms, medical opinions, 
medical records, statements from employers, job application 
rejections, and other evidence showing either an increase in 
the severity of the disability or exceptional circumstances 
relating thereto).

In this case, the Veteran was not provided notice that fully 
complied with Vazquez-Flores.  While the September 2004 and 
March 2006 letters generally explained the criteria for an 
increased rating and how and provided examples of the types 
of evidence that the Veteran could submit to support his 
claim, they did not provide at least general notice of the 
specific criteria necessary for an increased evaluation for 
otosclerosis (which is rated as hearing loss).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
held that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit Court observed that requiring 
an appellant to demonstrate prejudice as a result of any 
notice error is inconsistent with the purposes of both the 
VCAA and VA's uniquely pro-claimant benefits system.  

Rather, the Sanders Court held that all VCAA notice errors 
are presumed prejudicial unless VA can show that the error 
did not affect the essential fairness of the adjudication.  
In order to do so, VA must show that the purpose of VCAA 
notice requirements was not frustrated, such as by 
demonstrating that a reasonable person would have understood 
what was needed from the notice provided, or that the benefit 
sought could not have been awarded as a matter of law. 
Sanders, 487 F.3d at 889.  VA may also show that any defect 
in notice was cured by actual knowledge on the part of the 
claimant or his representative.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  See also Vazquez-Flores, 22 Vet. 
App. At 49 (citing Dalton).  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ...served to render any pre-adjudicatory section 5103(a) 
notice error non- prejudicial." Vazquez-Flores, 22 Vet. App. 
at 46.

Given the evidence of record, the Board finds that notice 
errors did not affect the essential fairness of the 
adjudication herein.  There is no prejudicial error in this 
case because other documents gave the Veteran actual notice 
of the specific criteria for an increased evaluation for his 
hearing loss.  In its February 2005 decision denying the 
Veteran's claim for an increased evaluation for his hearing 
loss, the RO specifically referenced the Schedule for Rating 
Disabilities and the tables used to establish numeric 
designations of hearing impairment and to establish 
percentage evaluations for hearing loss.  Additionally, the 
Statement of the Case (SOC) dated in January 2006 
specifically stated that Diagnostic Code 6202, otosclerosis, 
is rated as hearing loss, and reproduced the rating criteria 
from 38 C.F.R. §§ 4.85 & 4.86 in its entirety, including the 
associated tables.  As noted previously, the Veteran's claim 
was readjudicated in a January 2009 SSOC.  Furthermore, the 
Veteran's statements in support of his appeal illustrate the 
Veteran's familiarity with the rating criteria.  For example, 
on his substantive appeal dated in March 2006, the Veteran 
specifically referenced the provisions of 38 C.F.R. § 4.10 in 
support of his argument that he should be granted 
extraschedular consideration.  Also, the Veteran was provided 
two VA examinations that assessed his level of hearing 
impairment in accordance with the specific criteria set forth 
in 38 C.F.R. §§ 4.85 & 4.86.

Accordingly, no prejudice to the Veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case to the RO for further VCAA development 
would only result in additional delay, without any benefit to 
the Veteran.  See, e.g. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994)(declining to remand case where doing to would have 
resulted only in imposing additional burdens on VA without a 
corresponding benefit to the  Veteran).. 

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including VA treatment records and 
treatment records from military facilities that treated the 
Veteran after his retirement.  Two VA examinations were 
provided in connection with this claim.  

The Board notes that the Veteran argues that both of the VA 
examinations that he was provided in connection with his 
claim were inadequate (a) because they were administered in 
sound-controlled settings, and (b) because, in the Veteran's 
opinion, they did not adequately assess his functional 
impairments.  In this regard, the Board finds that the 
examinations complied with the criteria set forth in Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).  In Martinak, the 
Court held that VA's policy to conduct audiometric testing in 
sound-controlled rooms was neither plainly erroneous nor 
otherwise inconsistent with VA's regulations concerning 
medical evaluations.  Id at 453.  Martinak also held that, in 
addition to objective test results, VA audiometric 
evaluations must fully describe the functional effects caused 
by a hearing disability.  Id at 455.  In this case, in 
addition to reporting the results of audiometric and speech 
discrimination testing, the reports of both the VA contracted 
examination dated in October 2004 and the VA examination 
dated in November 2008 acknowledged that the Veteran reported 
functional impairments including difficulty understanding 
people in daily conversation and at meetings and conferences.  
Thus, "the examiner[s] did elicit information from the 
appellant concerning the functional effects of his 
disability.  That is all the applicable regulatory provisions 
require."  Id at 455.  See also 38 C.F.R. §§ 4.1, 4.2, 4.10.  
Thus, the VA audiological evaluations provided to the Veteran 
were fully adequate for rating purposes.

For the reasons set forth above, the Board finds that the VA 
satisfied its duty to assist.   

II. Increased Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In June 2004, the Veteran sought an increased evaluation for 
his bilateral otosclerosis, stating that he had several 
surgeries for his otosclerosis.  In a statement dated in 
September 2004, the Veteran stated that, from 1981 through 
October 2003, he had 7 surgeries on his right ear, and that 
his hearing had continuously degenerated.  In a February 2005 
rating decision, the RO found clear and unmistakable error 
with respect to the omission of the Veteran's tinnitus in a 
prior rating decision, granted service connection for 
tinnitus, and denied an increased (compensable) evaluation 
for bilateral mixed hearing loss, post operative 
otosclerosis.  Pursuant to Diagnostic Code 6202, otosclerosis 
is rated as hearing loss.

At a VA contracted examination in October 2004, pure tone 
thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
45
45
55
"over 55"
LEFT
45
40
40
45

The average pure tone threshold in decibels was 51 for the 
right ear and 41 in the left ear. 

The Veteran's speech recognition ability was 100% in the 
right ear at 80 decibels and 100 percent in the left ear at 
80 decibels.  The diagnosis was bilateral otosclerosis, right 
greater than left.  The examiner stated that the Veteran had 
"significant hearing loss" related to progressive 
otosclerosis, which was characterized as moderate to severe 
conductive hearing loss in both ears with a slight 
sensorineural component.  

With respect to functional impairment, the examiner stated 
that the Veteran reported that he is unable to clearly 
understand people in daily conversations, and requires FM 
aids when speaking in conferences.  The Veteran reported that 
he had difficulty with telephone conversations, and that his 
participation in meetings and conferences is diminished 
because he misses a great deal of the conversation.  The 
Veteran did not report losing any time from work due to his 
hearing loss.  

VA re-examined the Veteran's hearing in connection with this 
claim in November 2008.  At this examination, pure tone 
thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
80
65
60
65
LEFT
45
35
35
45

The average pure tone threshold in decibels was 68 for the 
right ear and 40 in the left ear. The Veteran's speech 
recognition ability was 92 percent in the right and 96 
percent in the left ear.

The examiner diagnosed moderately severe to severe mixed 
hearing loss with good word recognition ability at elevated 
intensity levels in the right ear, and mild to severe mixed 
hearing loss with good word recognition ability at elevated 
levels in the left ear.

With regards to functional impairment, the examiner reported 
that the Veteran stated that his hearing loss makes it 
difficult for him to participate in meetings, conferences, 
and training sessions.  He finds it difficult to understand 
information that is presented at these events, and has 
difficulty communicating with co-workers.  The Veteran also 
stated that he has difficulty communicating with friends in 
social situations where background noise is present, and that 
his wife becomes frustrated that she has to repeat 
conversations frequently.  The Veteran states that others 
react negatively to him when he does not hear them properly, 
and that the Veteran felt that this caused him to be passed 
over for a promotion.  The Veteran also reported that he 
experienced a great deal of emotional distress due to his 
hearing loss.

The Veteran submitted several audiometric evaluations from 
the Naval Medical Center- Portsmouth.  These reports do not 
report the Veteran's hearing loss in a manner consistent with 
38 C.F.R. §§ 4.85 & 4.86.  However, they also do not 
generally appear inconsistent with the VA audiometric 
evaluations and they note that the Veteran has excellent 
speech discrimination at elevated intensity levels.  Although 
one of these audiometric evaluations was not reviewed by the 
RO prior to issuance of the most recent SSOC, the Board 
observes that this evaluation was dated approximately one 
week prior to the most recent VA examination, and therefore 
the RO's failure to consider this evaluation was harmless.  

At a hearing before the undersigned Member of the Board in 
March 2007, the Veteran testified that he experienced 
functional impairments similar to those that he reported to 
the VA examiner in November 2008.  He also stated that the VA 
audiometric evaluations do not accurately reflect the 
severity of his hearing loss because they are administered in 
a controlled environment without background noise.  His wife 
testified that she worked with her husband, and observed that 
others avoided or talked around the Veteran to avoid 
repeating themselves.  She also stated that she believes that 
people mistake her husband as intellectually impaired due to 
his hearing loss.  Both the Veteran and his wife stated that 
they believed that the Veteran was passed over for promotion 
at work as a result of his hearing loss.

As noted previously, otosclerosis is rated as hearing loss.  
Evaluations of bilateral hearing loss range from non-
compensable to 100 percent.  This is based on impairment of 
hearing acuity as measured by the results of pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz and the Maryland CNC controlled speech 
discrimination test.  

To determine the degree of disability from service-connected 
hearing loss, the rating schedule sets forth eleven auditory 
acuity levels ranging from Level I for essentially normal 
hearing to Level XI for profound deafness.  These are set 
forth in Table VI. 38 C.F.R. § 4.85.

If the examiner certifies that the use of speech 
discrimination testing is inappropriate due to language 
difficulties, inconsistent speech discrimination scores, or 
an exceptional pattern of hearing impairment as defined by 38 
C.F.R. § 4.86, a level ranging from Level I to Level XI is 
assigned utilizing pure tone threshold testing alone pursuant 
to Table VIA.  38 C.F.R. § 4.85.  

The Board observes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In this case, the results of the audiometric evaluations 
produce numeric designations that do not yield a compensable 
evaluation.  The November 2004 audiometric evaluation showed 
that the average decibel threshold for the frequencies of 
1000, 2000, 3000, and 4000 Hertz was 51 in the right ear, 
with speech discrimination 100 percent correct.  The average 
decibel threshold in the left ear was 41, with speech 
discrimination 100 percent correct.  Applying 38 C.F.R. § 
4.85 Table VI, this yields a Level I hearing impairment of 
the right ear and a Level I hearing impairment in the left 
ear.  Applying Table VII, this yields a zero percent rating. 
The November 2008 audiometric evaluation showed that the 
average decibel threshold for the frequencies of 1000, 2000, 
3000, and 4000 Hertz was 68 in the right ear, with speech 
discrimination 92 percent correct.  The average decibel 
threshold in the left ear was 40, with speech discrimination 
96 percent correct.  Applying 38 C.F.R. § 4.85 Table VI, this 
yields a Level II hearing impairment of the right ear and a 
Level I hearing impairment in the left ear.  Applying Table 
VII, this yields a zero percent rating.  The Veteran does not 
have an exceptional pattern of hearing impairment within the 
meaning of 38 C.F.R. 4.86.

In this case, the Veteran claims that his level of functional 
impairment is more severe than is accounted for by 
application of the rating criteria set forth in 38 C.F.R. § 
4.85 & 4.86.  When either a claimant or the evidence of 
record suggests that a schedular rating may be inadequate, 
the Board must specifically adjudicate the issue of whether 
referral for an extraschedular rating is warranted.  See, 
e.g., Colayong v. West,  12 Vet. App. 524, 536 (1999). 

In this case, the Veteran claims that application of the 
schedular rating criteria do not account for the severity of 
his hearing loss.  He argues that the schedular ratings are 
premised upon the results of audiological evaluations that 
fail to accurately depict his level of functional impairment 
from hearing loss because they are administered in controlled 
settings with no background noise.  The Veteran further 
argues that his ability to communicate with others in 
occupational and social settings is significantly impaired 
and that he was denied a promotion at work because of his 
hearing loss.  He argues that he underwent 8 surgeries for 
his hearing loss, but these have not helped and his surgeon 
informed him no additional surgeries can be performed.  The 
Veteran also stated that his hearing impairment causes him a 
great deal of psychological distress.  Thus, the Veteran 
raised the issue of the adequacy of the schedular rating.  
See id.  See also Barringer v. Peake, 22 Vet. App. 242, 244 
(2008).

The determination of whether a claimant is entitled to an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is a 
three step inquiry.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
schedular evaluation is inadequate.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  In order to make this determination, 
the level of severity and symptomology of the claimant's 
service connected disability must be compared to the 
established criteria in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptoms, the assigned 
schedular evaluation is adequate.  Id.  If they do not, the 
VA must undertake the second step of the inquiry, which is to 
determine whether the claimant's disability exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization.  Id at 115-116.  If 
an analysis of the first two steps indicates that the first 
two factors exist, the third step is to refer toe case to the 
Undersecretary for Benefits or the Director of the 
Compensation and Pension Service for a determination as to 
whether justice requires the assignment of an extraschedular 
rating.  Id at 116.

In this case, the Board does not find that the Veteran's 
symptoms present an exceptional disability picture that 
renders the schedular rating inadequate.  Moreover, there is 
no objective evidence of marked interference with employment 
or frequent periods of hospitalization.  The Veteran is 
currently employed in the federal civil service.  While the 
Veteran and his wife believe that the Veteran was passed over 
for a promotion due to his hearing loss, there is no proof 
that the Veteran was, in fact, denied advancement 
opportunities as a result of his hearing.  Moreover, there is 
no evidence that the Veteran frequently misses work because 
of his hearing.  Although the Veteran reported that he had 8 
ear surgeries, all of which were unsuccessful, these 
surgeries took place over a period of more than 20 years and, 
for the most part, predated the period for which an increased 
rating is sought.  Thus, there is no evidence that the 
Veteran's disability causes frequent periods of 
hospitalization.  The Veteran did not identify any other 
symptoms of his otosclerosis other than tinnitus, for which 
he is separately rated.  Thus, the Board finds that 
consideration of an extraschedular rating is unwarranted in 
this case.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

A compensable rating for bilateral mixed hearing loss, post 
operative otosclerosis, right ear, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


